Citation Nr: 1705432	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected deviated septum and sinusitis.

2.  Entitlement to an increased rating under Diagnostic Code 6502 for residuals of a deviated septum, to include a separate disability rating for loss of smell (anosmia) under Diagnostic Code 6275.

3.  Entitlement to a compensable disability rating under Diagnostic Code 6513 prior to June 28, 2016 and in excess of 50 percent thereafter under for status post septoplasty and deviated septum repair (manifested by sinusitis).

4.  Entitlement to a disability rating in excess of 30 percent for a right jaw disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1991 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing and in a separate written statement, the representative withdrew the increased rating claims under the Diagnostic Codes for which the Veteran currently receives a 50 percent rating for the manifestation of sinusitis and a 30 percent rating for a right jaw disability.  The Veteran also clarified that his increased rating claim was a claim for a separate disability rating for loss of smell under Diagnostic Code 6275. A transcript of that hearing is of record.  Above the Board has characterized the issues to make clear the ratings currently assigned under different Diagnostic Codes for the residuals of the septoplasty and deviated septum repair.

After the hearing, the Veteran submitted additional medical evidence, along with a statement that he waived review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted after the hearing.  The additional evidence is associated with the record.  As the Veteran has waived AOJ review of the evidence, he is not prejudiced by the Board's adjudication of the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea is caused by his service-connected disabilities, to include sinusitis and deviated septum.

2.  The Veteran's loss of sense of smell associated with deviated septum has been shown to be complete in nature during the entire appellate period; the deviated septum led to compensable obstruction as of June 28, 2016.

3.  In an October 2016 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for entitlement to increased ratings for status post septoplasty and deviated septum repair under Diagnostic Code 6513, and right jaw disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a separate compensable disability rating for loss of sense of smell have been met under Diagnostic Code 6275; the Veteran's deviated septum was manifested by compensable obstruction of the nasal passage as of June 28, 2016.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2016).

3.  The criteria for withdrawal of the claims for entitlement to increased ratings for status post septoplasty and deviated septum repair, and right jaw disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the claims for service connection for sleep apnea and a separate disability rating for loss of smell, compliance with VA's duty to notify and assist need not be further considered.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 	 §§ 3.159, 3.326(a).

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an October 2016 statement, the Veteran, through his representative expressly withdrew his appeal with regard to the issues of entitlement to increased ratings for status post septoplasty and deviated septum repair under Diagnostic Code 6513, and right jaw disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Sleep Apnea

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 	  § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his sleep apnea is caused by his service-connected sinusitis and deviated septum.  He is diagnosed with sleep apnea and he is service-connected for sinusitis and deviated septum; therefore, the issue is whether the Veteran's sleep apnea is caused by or aggravated by his service-connected disabilities.  

In a November 2009 VA examination report, the VA examiner did not provide an opinion because he erroneously found that the Veteran did not have a diagnosis of sleep apnea.  However, a private treatment record shows that the Veteran was diagnosed with sleep apnea in June 2009.  Additionally, the Veteran reported difficulty sleeping since 1995, and his wife reportedly noticed that the Veteran frequently caught his breath and stopped breathing during the night.  

The record contains evidence in support of the Veteran's claim.  In a September 2009 private treatment record, the private clinician noted that the Veteran had "deviated nasal septum with nasal obstruction affecting quality of sleep."  Additionally, in an October 2016 statement, a private clinician opined that the Veteran's sleep apnea is more likely than not directly caused by the deviated septum and chronic sinusitis.  The clinician noted that she was familiar with the Veteran as she has treated him since 2002.

The evidence also includes a December 2009 statement from the Veteran's wife, a nurse, in which she indicated that the Veteran snores and shows signs of sleep apnea.  See the December 2009 statement in support of claim.

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea secondary to service-connected disabilities, to include deviated septum and sinusitis is warranted.  First, the Board finds the Veteran and his wife's statements regarding sleep symptoms competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Second, although the November 2009 VA examiner erroneously determined that the Veteran had not been diagnosed with sleep apnea, the subsequent opinion provided by the October 2016 clinician is more probative as it was based on accurate facts of record, to include the Veteran's diagnosis of sleep apnea.  The Board attributes the VA examination little probative weight as it was based on an inaccurate factual premise.  Therefore, the criteria for service connection for obstructive sleep apnea secondary to secondary to service-connected disabilities, to include deviated septum and sinusitis have been met. 

Loss of Smell

The Veteran's deviated septum is currently assigned a 10 percent disability rating under Diagnostic Code 6502.  10 percent is the highest disability rating permitted under this code.  This rating was assigned as of June 28, 2016.  As indicated above, the Veteran seeks a separate disability rating under Diagnostic Code 6275 for loss of smell due to his deviated septum.  The Veteran is not contesting the assigned 10 percent rating under Diagnostic Code 6502 or the effective date, and the evidence does not indicate that he is entitled to a higher rating or an earlier effective date.  Rather, he contends that he is entitled to an additional disability rating under Diagnostic Code 6275.

Under Diagnostic Code 6275, complete loss of the sense of smell warrants a 10 percent disability rating.  38 C.F.R. § 4.87a.  The Note following the rating criteria states that such an evaluation will be assigned only if there is an anatomical or pathological basis for the condition.  Id.  In this instance, as the disorder is linked to the traumatic in-service injury to the Veteran's nose and the resulting deviated septum and sinusitis, and the surgeries to repair it, such an anatomical or pathological basis is shown.

A March 2010 VA examination report notes that the Veteran reported his loss of smell began after his in-service surgery.  An April 2015 VA examination report also notes that the Veteran reported a complete loss of smell since his June 1994 surgery.  The examiner noted a concern over Parkinson's disease and suggested that this was a possible etiology.  She determined that she was unable to determine the etiology of the Veteran's loss of smell because rhinoplasty does not cause loss of smell.

The June 2016 VA examination report notes the Veteran's loss of smell; however, no opinion regarding symptomatology was provided.  

The Board finds that the Veteran's disability picture with respect to his sense of smell more nearly approximates, , the criteria for a separate compensable (10 percent) disability rating under Diagnostic 6275.  Specifically, the Veteran has consistently stated that he is unable to smell anything, and this is a matter within his powers of observation, making his statements competent.  Additionally, the Veteran's wife provided a statement that the Veteran has been unable to smell anything since his 1994 surgery.  In light of the medical statements, the Veteran has a complete loss of smell.  Applying the interpretation most favorable to the Veteran, the disability picture most nearly approximates complete loss of the sense of smell, and a separate compensable rating is warranted from the date of the claim.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's deviated septum and associated residuals are consistent with the rating criteria for deviated septum, chronic rhinitis, and complete loss of smell and the Rating Schedule provides for a higher rating for more severe manifestations, including impaired breathing, albeit under other diagnostic codes.  Here, the assigned codes for the residuals of the service-connected surgery compensate for the various manifestations of this disability, and the separate grant of 10 percent for the loss of smell was specifically provided to compensate for this additionally identified symptom.  As such, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for sleep apnea is granted. 

A separate 10 percent disability rating for loss of smell under Diagnostic Code 6275 is granted for the entire appeal period; a compensable rating under Diagnostic Code 6502 prior to June 28, 2016 and in excess of 10 percent thereafter is denied.

The appeal of the claim of entitlement to a compensable rating for status post septoplasty and deviated septum prior to June 28, 2016 is dismissed.

The appeal of the claim of entitlement to increased rating for a right jaw disability is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


